Citation Nr: 1439246	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  01-06 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include cataracts, blurred vision, blepharitis, meibomitis, and dry eyes.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to July 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which denied the Veteran's claim of entitlement to service connection for residuals of an eye injury with vision loss.

The Veteran testified before a Decision Review Officer (DRO) at a hearing held at the RO in October 2003.  A transcript of the hearing is associated with the claims file.

The Board denied the claim in a June 2005 decision which the Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In an order dated June 12, 2006, the CAVC vacated the Board's decision and remanded the claim pursuant to the terms of a Joint Motion for Remand.  

In February 2007, and again in September 2009, the Board remanded this claim for additional development and consideration, including providing a VA examination.  That examination was provided in February 2013.

Based in part on the results of that examination, the RO, in a March 2014 rating decision, granted service connection for bilateral pterygium with a noncompensable (0 percent) evaluation effective June 21, 2000.  The Veteran has not disagreed with the assigned disability rating or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.).  Therefore, as to the specific issue of service connection for pterygium, this matter is considered resolved and is not in appellate status.

However, a March 2014 SSOC denied entitlement to service connection for the Veteran's additional eye disorders.  These matters, thus, remain in appellate status, and accordingly have since been returned to the Board.  

Given the evidence of record (including diagnoses of cataracts, blurred vision, blepharitis, meibomitis, and dry eyes) the Board has recharacterized this issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

With application of the doctrine of reasonable doubt, the Veteran's bilateral eye disorder, to include cataracts, blurred vision, blepharitis, meibomitis, and dry eyes, is related to an incident of active duty service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disorder, to include cataracts, blurred vision, blepharitis, meibomitis, and dry eyes, are met.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

To this end, the Veteran contends that he suffers from decreased visual acuity and chronic eye irritation as a result of his active service.  He specifically asserts that his eyes were injured by dust and debris while he was working in a quarry during his active service and that he has had impaired vision and has experienced persistent irritation since that time.  He also maintains that he lost his eyesight in Japan in 1954 and was required to wear eye patches for one week.  His vision returned, but has steadily deteriorated since that time.  The Veteran's DD 214 lists his occupation during service as a heavy vehicle driver, which is consistent with his description of his working conditions.  Unfortunately, the National Personnel Records Center (NPRC) has determined that the Veteran's treatment records are only partially available as his records were stored in the area that suffered the most damage in a fire in 1973.

The Veteran's available service treatment records reflect that he was treated in September 1953 for purulent conjunctivitis.  Additionally, on his July 1955 report of medical history, the Veteran indicated a history of eye problems.  

VA outpatient treatment records dated from August 1998 to August 2010 show treatment for dry eyes, meibomian gland dysfunction, blepharitis, and early cataracts.  See, e.g., August 2000 VA Progress Note (diagnosing "mild blepharitis"); August 2001 VA Progress Note (reflecting an assessment of dry eyes); April 2004 Ophthalmology Clinic Note (reflecting an impression of bilateral blepharitis and early cataracts); August 2009 VA Optometry Outpatient Note (attributing the Veteran's dry eyes to his bilateral blepharitis and meibomitis); February 2010 VA Optometry Outpatient Note (diagnosing dry eye syndrome, blepharitis and meibomitis).  Additionally, VA treatment records reflect treatment for a refractive error, and specifically note the presence of hyperopia, astigmatism, and presbyopia.  See, e.g., August 2009 VA Optometry Note (reflecting a diagnosis of hyperopia, astigmatism, and presbyopia for which corrective glasses were ordered); February 2010 VA Optometry Note (noting the presence of a refractive error).  In this regard, the Board notes that congenital or developmental defects, including refractive errors of the eyes, are not considered to be a disease or injury with the meaning of the statutes governing service connection.   See 38 C.F.R. §§ 3.03(c), 4.9.  The Veteran's astigmatism, hyperopia, and presbiopia have been characterized by his treating providers as refractive errors and, thus, are not subject to service connection.  See 38 C.F.R. § 3.303(c).

On VA eye examination in January 2013, the Veteran presented with decreased visual acuity and complained of chronic eye irritation since his active service.  The examiner diagnosed blurred vision, dry eyes, bilateral pterygium, blepharitis and meibomitis, and bilateral cataracts.  The examiner found the Veteran's persistent ocular irritation to be potentially related to his initial eye injury and his "poor working conditions" during active service.  Additionally, the examiner found pterygium to be more likely than not related to the "original insult to the eyes in 1953."  The examiner, however, provided a negative nexus opinion for the remaining diagnoses.  

Here, the record reflects, and the Veteran has consistently described ocular symptomatology beginning during active service and continuing since.  See, e.g., October 2003 DRO hearing Testimony (describing his ocular symptomatology); September 2007 Statement in Support of Claim (describing his working conditions).  Additionally, his DD 214 lists his occupation as a heavy vehicle driver, which is consistent with his description of his working conditions.  The Veteran is competent to report about factual matters about which he has firsthand knowledge, including experiencing ocular symptoms and decreased visual acuity during and since service.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Additionally, as his assertions as to the circumstances of his service are bolstered by the contemporaneous evidence, including his notation of eye problems on his July 1955 report of medical history, the Board finds his statements and testimony regarding his ocular pathology to be credible.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995).

Although the January 2013 VA examiner provided a negative opinion, he noted the possibility that the Veteran's eye pathology, including his ocular irritation, stemmed from his in-service working conditions.  Given the complaints of eye problems during service, and the credible assertions of continuing eye symptomatology since that time, and bolstered by the finding of the VA examiner that at least a portion of the Veteran's eye pathology is attributable to his service, the Board resolves doubt in the Veteran's favor and finds that service connection for a bilateral eye disorder, to include cataracts, blurred vision, blepharitis, meibomitis, and dry eyes, is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a bilateral eye disorder, to include cataracts, blurred vision, blepharitis, meibomitis, and dry eyes, is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


